Citation Nr: 1750151	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Service connection for degenerative osteoarthritis of the right knee.

2. Service connection for chronic obstructive pulmonary disease (COPD).

3. Service connection for heart failure.

4. Service connection for any left hip condition.

5. Service connection for any left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a July 2009 rating decision, the RO denied service connection for degenerative osteoarthritis of the right knee.  In an October 2013 rating decision, the RO denied service connection for COPD, heart failure, any left hip condition, and left knee condition. 


FINDINGS OF FACT

In August 2016, the Board was notified that the Veteran had died earlier in August 2016, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C.A. Â§ 5121A (West 2014); 38 C.F.R. § 3.1010 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal and before a decision by the Board was promulgated on the appeal.  In August 2016, the Board received notice that the Veteran had died in December 2016.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2017). 


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


